FILED
                             NOT FOR PUBLICATION                           MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SANDRO MELVIN CARRILLO-                          No. 12-73209
COCOM,
                                                 Agency No. A088-450-111
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Sandro Melvin Carrillo-Cocom, a native and citizen of Belize, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Nagoulko v. INS, 333
F.3d 1012, 1015 (9th Cir. 2003), and de novo claims of due process violations,

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that the threats,

rock-throwing, and economic deprivation Carrillo-Cocom experienced on account

of his membership in the Freemasons, even considered cumulatively, did not rise to

the level of past persecution. See Nagoulko, 333 F.3d at 1016 (discrimination,

harassment, and physical encounters without any significant physical violence did

not compel finding of past persecution). Substantial evidence also supports the

agency’s determination that Carrillo-Cocom failed to demonstrate a well-founded

fear of future persecution on account of his Freemason or political party

membership. Id. at 1018. We reject Carrillo-Cocom’s contention that the BIA’s

decision lacked sufficient clarity, see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice to prevail on a due process claim), and we

reject his contention that the IJ and BIA overlooked key evidence in the record, see

Almaghzar v. Gonzales, 457 F.3d 915, 921-22 (9th Cir. 2006). Accordingly,

Carrillo-Cocom’s asylum claim fails.

      Because Carrillo-Cocom failed to meet the lower standard of proof for


                                          2                                    12-73209
asylum, his claim for withholding of removal necessarily fails. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                         3                                   12-73209